Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OCEAN POWER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-2535818 (I.R.S. Employer Identification No.) 1590 Reed Road Pennington, NJ 08534 (Address and Zip Code of Principal Executive Offices) OCEAN POWER TECHNOLOGIES, INC. 2 (Full title of the plan) Name, Address and Telephone Number of Agent for Service: Copy of Communications to: George H. Kirby President and Chief Executive Officer Ocean Power Technologies, Inc. 1590 Reed Road Pennington, NJ 08534 (609) 730-0400 Robert G. Reedy Kevin J. Poli Porter Hedges LLP 1000 Main Street, 36th Floor
